We think the courts below erred in declaring as an inference of law that the codefendant Murphy was the servant of the defendant-appellant Cross  Brown Company rather than an independent contractor. Whether the one relation or the other existed between them was a question for the jury. (See Fritz v.Krasne, 273 N.Y. 649; Irwin v. Klein, 271 N.Y. 477; Matterof Glielmi v. Netherland Dairy Co., 254 N.Y. 60.)
The judgments should be reversed and a new trial granted, with costs to abide the event.
LOUGHRAN, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur; LEHMAN, Ch. J., and FINCH, J., taking no part.
Judgments reversed, etc.